Case: 19-11282      Document: 00515501818         Page: 1    Date Filed: 07/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 19-11282                            July 24, 2020
                                 Conference Calendar                       Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL CRIADO, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-201-1


Before KING, SOUTHWICK, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Manuel Criado, III,
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Criado has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Criado’s response. To the extent Criado suggests that he has been denied the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11282    Document: 00515501818     Page: 2   Date Filed: 07/24/2020


                                 No. 19-11282

effective assistance of counsel on appeal, the record is not sufficiently
developed to allow us to make a fair evaluation of such a claim; we decline to
consider it, but without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2